



WARNING

THIS IS AN
    APPEAL UNDER THE

YOUTH CRIMINAL JUSTICE ACT

AND IS SUBJECT
    TO:

110.
    (1)
Subject to this section, no person shall publish the
    name of a young person, or any other information related to a young person, if
    it would identify the young person as a young person dealt with under this Act.

111.
    (1)
Subject to this section, no person shall publish the
    name of a child or young person, or any other information related to a child or
    a young person, if it would identify the child or young person as having been a
    victim of, or as having appeared as a witness in connection with, an offence
    committed or alleged to have been committed by a young person.

138.
    (1)
Every person who contravenes subsection 110(1)
    (identity of offender not to be published), 111(1) (identity of victim or
    witness not to be published), 118(1) (no access to records unless authorized)
    or 128(3) (disposal of R.C.M.P. records) or section 129 (no subsequent disclosure)
    of this Act, or subsection 38(1) (identity not to be published), (1.12) (no
    subsequent disclosure), (1.14) (no subsequent disclosure by school) or (1.15)
    (information to be kept separate), 45(2) (destruction of records) or 46(1)
    (prohibition against disclosure) of the
Young Offenders Act
, chapter Y-1
    of the Revised Statutes of Canada, 1985,

(a)     is
    guilty of an indictable offence and liable to imprisonment for a term not
    exceeding two years; or

(b)     is
    guilty of an offence punishable on summary conviction.




COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. T.F., 2012 ONCA
    737

DATE: 20121031

DOCKET: C54212

Goudge, Rouleau and Watt JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

T.F.

Appellant

Vincenzo Rondinelli and Lori Anne Thomas, for the
    appellant

Eric Siebenmorgen, for the respondent

Heard and released orally: October 25, 2012

On appeal from the finding of guilt entered on April 8,
    2011 by Justice Steven R. Clark of the Ontario Court of Justice, sitting without
    a jury.

APPEAL BOOK ENDORSEMENT

[1]

The issue in this appeal is whether the trial judge could reasonably
    have inferred that the appellant knew his brother had a knife that morning. In
    our view, that inference was reasonably available on this evidence. The appellant
    had previously engaged in a fight with C.A., and had together with his brother visited
    the house where C.A. and A.A. lived in the middle of the night to send a
    message.

[2]

It was reasonable to infer that the appellant and his brother would have
    been prepared for, and indeed waited for a confrontation with C.A. and A.A. the
    next day.

[3]

The four-minute video and the eye witness evidence leading up to the
    fight built on this base. The appellant and his brother were together in close
    contact and talking during that time. His brother was clearly clutching
    something right under his hoodie. Given the recent events between the appellant
    and his brother on one hand, and C.A. and A.A. on the other, the conduct of the
    appellant,
vis a vis
his brother in the few minutes leading up to the
    fight, is in our view a sound basis for the trial judge to draw the inference
    that the appellant knew his brother had a knife.

[4]

The appeal must be dismissed.


